946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Brenda B. FORD, Appellant,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY.
No. 90-7056.
United States Court of Appeals, District of Columbia Circuit.
April 16, 1991.Rehearing En Banc Denied June 12, 1991.

Appeal from the United States District Court for the District of Columbia, C.A. No. 85-01444;  Harris, J.
Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court order filed April 12, 1990, 131 F.R.D. 12, be affirmed.   The district court did not abuse its discretion in dismissing this action because appellant's failure to comply with discovery requests and district court directives prejudiced appellee in its ability to present its case and also prejudiced the judicial system.   See Shea v. Donohoe Construction Co., Inc., 795 F.2d 1071, 1075-77 (D.C.Cir.1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.